Third District Court of Appeal
                               State of Florida

                            Opinion filed July 12, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1195
                         Lower Tribunal No. 04-29879
                             ________________

                                Luis La-Casse,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

      Luis La-Casse, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, SALTER, and LUCK, JJ.

      PER CURIAM.

      Luis La-Casse appeals the trial court’s entry of an order precluding him

from filing any further pro se post-conviction pleadings. The ruling in State v.
Spencer, 751 So. 2d 47 (Fla. 1999) requires that we reverse. Pursuant to Spencer,

the trial court was required to issue a Show Cause Order to provide La-Casse the

opportunity to demonstrate why an order precluding pro se filings should not be

entered. Although La-Casse was warned that such an Order would be entered, no

Show Cause Order was issued below. We therefore reverse for the entry of such

an order by the trial court.

      Reversed and remanded.




                                       2